Title: To Thomas Jefferson from George Brooke, enclosing Lists of Paid and Unpaid Warrants, 25 January 1781
From: Brooke, George
To: Jefferson, Thomas




Sir
Richmond January the 25. 1781.

By the inclosed list it will appear what sum of money hath been issued and paid away of the last Emission, also the amount of balances due on several Warrants lodged in the Office and partly paid. Those two sums will exceed the sum I was empowered to Emit by the last Assembly. I have also sent you a list of Warrants in the hands of other People but I am well satisfied there are many more, as those I have mentioned are such as I coud recollect and in the  hands of persons in or near this place. I shall be obliged to you for your direction with respect to the balance of the money I was to emit and any others you may think necessary to give. Your Excellencys most obedient Servant,

George Brooke



Enclosure


Warrants unpaid lodged in the Treasury. vizt.



   David Ross balance
2,351,376 



   Wm Armistead do
140,970 



   Stephen Southall do
41,870 



   Chas Irving
10,000 



   Granville Smith balances
25,380 



   Edward Carrington do
18,380 



   Nathl Irishdo
25,325 




£2,613,301 



Cash Emitted
 £4,650,000 



   On hand
930,000 




£3,720,000 



Paid away of the October Emission

 £4,836,000 


  Warrants in the Office and partly paid vizt



   Mr. David Ross. balance
£2,351,376 



   Capt. Nathl Irish
28,035 



   Colo. Edward Carrington
18,380 



     Granville Smith
25,380 



     Carter Braxton Assignee of William Armistead
27,735 



   Stephen Southall
41,870 





 2,492,776 




 7,328,776  


Warrants in the hands of Sundrys vizt.




 William Armistead
464,243 



   Capt. Edmund Reade
36,600 



   Josias Moffet
21,545 



   Patrick St Lawrence
31,141.4



   James Hays
15,000 



   Charles Thomas
20,000 



   Samuel Bealle, abt.
200,000 
 


   John Hay, abt
100,000 



   John Reveley
9,000 



   Charles Dick
50,000 





 947,529.4




8,276,305 



 